Case 2:19-cv-02190-SHI\/|-dkv Document 1 Filed 03/25/19 Page 1 of 20 Page|D 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

BRANDON BODDY,
PLAINTIFF

VS. CAUSE NO.:
Jury Trial Demanded
CITY OF MEMPHIS, TENNESSEE;
OFFICER D. KINSLER, in his
official and individual capacity; and OFFICER
W. CARTER, in his official and
individual capacity,

DEFENDANTS.

 

COMPLAINT FOR DAMAGES

 

COMES NOW, the Plaintiff, Brandon Boddy, by and through undersigned Counsel,
filing this Complar'nt for Damages and in support thereof, would show this Honorable Court the
following, to-wit:

I. INTRODUCTION

l. This is an action against Defendants for federal constitutional violations and state law
personal injuries suffered by Plaintiff as a result of their unlawful detention while Defendants
acted under color of state law. Plaintiff brings this action for compensatory damages under 42
U.S.C. § 1983 because Defendants jointly and/or severally deprived Plaintiff of his federally-
protected civil liberties and privileges to be free from unreasonable excessive force, to be free
from unlawful search and seizure, to be free from arrest without just cause, and to be free to speak
Heely. U.S. CONST. amends. l, IV, XIV.

2. As a direct consequence of the policies, practices, and procedures of the City of Memphis

Case 2:19-cv-O2190-SHI\/|-dl<v Document 1 Filed 03/25/19 Page 2 of 20 Page|D 2

(hereinafter “Defendant City”), Plaintiff was intentionally deprived of his constitutional rights
guaranteed by the Fourth, First, and Fourteenth Amendments to the United States Constitution.
Defendant Officer D. Kinsler and Defendant Officer W. Carter (collectively “Defendant
Officers”)', police officers acting within the course and scope of their employment with the City
of Memphis, and acting under color of state law, unjustifiany used excessive and unreasonable
force, retaliated against Plaintiff’s exercise of his right to speak freely, failed to intervene, and
falsely arrested Plaintiff` without probable cause and under circumstances where no reasonable
police officers would have done so. Under well-established law on the above violations, Defendant
Officers are not entitled to qualified or other immunity for these actions.
II. JURISDICTION AND VENUE

3. 'l`his action is brought pursuant to 42 U.S.C. § 1983 and § 1988 and the First, Fourth, and
Fourteenth Amendment to the United States Constitution, made applicable to Defendants through
the Fourteenth Amendment to the United States Constitution. This Court has jurisdiction over
Plaintiff’s claim under 28 U.S.C. § 1331 (federal question) and under 28 U.S.C. § 1343(a)(3)
(civil ri ghts). This Court further has jurisdiction over Plaintif`f’s state law claims under 28 U.S.C.
§1367 (supplemental jurisdiction) as those claims form part of the same case or controversy
under Article III of the United States Constitution.

4. Venue is proper under 28 U.S.C. § l39l(b) because Defendant City is deemed to reside in

any judicial district in which it is subject to the Court’s personal jurisdiction with respect to the

 

1 The true names and capacities of Defendant Officers are currently unknown to P|aintiff who therefore sues these
Defendants by assumed names. However, Defendant Officers are believed to be individual officers of |VlPD.
P|aintiff is informed and believes, and thereon alleges, that each of the Defendant Officers violated P|aintiff's
federal constitutional rights or is otherwise legally responsible in some other actionable manner for the events and
happenings referred to in this Complaint, and that Plaintiff’s injuries and damages as alleged in this Complaint
were caused by that violation or wrongful conduct. P|aintiff will amend this Complaint and state the true names
and/or capacities of Defendant Off`lcers when they have been ascertained.

2

Case 2:19-cv-02190-SH|\/|-dl<v Document 1 Filed 03/25/19 Page 3 of 20 Page|D 3

civil action in question; Defendant Officers are employees of Defendant City who acted in their
official capacity or under color of legal authority; and all events, actions, and injuries giving rise
to this claim occurred within the Western District of Tennessee.

III. PARTIES
5. Plaintiff, Brandon Boddy, is an adult citizen of Shelby County, Tennessee, who resides at
6743 Sever Valley Drive, Memphis, Tennessee 38141.
6. Defendant City is a municipality, duly incorporated under the laws of the State of
Tennessee within the United States District for the Western District of Tennessee and, as such, is
a political subdivision of the State of Tennessee. Amongst its many functions, the City of Memphis
operates and maintains a law enforcement agency known as the Memphis Police Department
(hereinafter “MPD”). The City is under a duty to operate its police activities in a lawful manner to
preserve the peace and dignity of the City and the rights, privileges, and immunities guaranteed
and secured to its residents and visitors pursuant to the Constitution and the laws of the State of
Tennessee. The City may be served with process through Mayor J im Strickland at Memphis City
Hall, 125 North Ma_in Street, Room 700, Memphis, Tennessee 38103.
7. Defendant Officer D. Kinsler (hereinafter “Officer Kinsler’_’) is an individual employed in
Memphis, Shelby County, Tennessee. The acts and omissions complained of herein arise from the
conduct of Officer Kinsler while he was acting under color of state law, and each act and omission
was committed pursuant to Officer Kinsler’s employment and authority as a police officer with the
City of Memphis. Officer Kinsler may be served with process at Memphis Police Department
(Ridgeway Station) at 3840 Ridgeway Road, Memphis, Tennessee 38115.
8. Defendant Officer W. Carter (hereinafter “Officer Carter”) is an individual employed in

Memphis, Shelby County, Tennessee. The acts and omissions complained of herein arise from the

Case 2:19-cv-02190-SH|\/|-dl<v Document 1 Filed 03/25/19 Page 4 of 20 Page|D 4

conduct of Officer Carter While he was acting under color of state law, and each act and omission
was committed pursuant to Officer Carter’s employment and authority as a police officer with the
City of Memphis, Tennessee. Officer Carter may be served with process at Memphis Police
Department (Ridgeway Station) at 3840 Ridgeway Road, Memphis, Tennessee 38'115.

IV. FACTS
9. On or about September 10, 2018, Plaintiff, Brandon Boddy, was at his residence located at
6743 Seven Valley Drive, Memphis, Shelby County, Tennessee along with his live-in girlfriend,
Felicia Henderson and her minor sister, J.M.
10. Michelle Walton, the minor child’s mother, was visiting at the Plaintist residence of 6743
Seven Valley Drive, Memphis, Shelby County, Tennessee.
11. As Plaintiff was sleeping, he was awakened by an argument between his girlfriend’s minor
sister, J.M., and the minor’s mother, Michelle Walton.
12. Michelle Walton Wanted her daughter, J.M., to come back home to stay with her at her
residence which Ms. Walton shared with her husband. J.M. responded to Ms. Walton “No, l don’t
want to stay with him, mom. I want you to leave him.”
13. Michelle Walton then became very belligerent and angry with Plaintiff`s girlfriend, Felicia
Henderson, blaming Ms. Henderson for J.M.’s refusal of wanting to come move back horne to live
with her and the husband.
14. Michelle Walton and Plaintiff’ s girlfriend, Felicia Henderson, exchanged words while
Plaintiff attempted to deescalate the confrontation between Walton and Henderson because he was
afraid they would awake the children in the other room sleeping.
15. As Plaintiff` proceeded to get Walton and Henderson outside to avoid waking the children,

the argument continued outside between Walton and Henderson.

Case 2:19-cv-02190-SH|\/|-dl<v Document 1 Filed 03/25/19 Page 5 of 20 Page|D 5

16. Michelle Walton then asked J.M. to chose between her (Michelle Walton) and Felicia
Henderson, J.M. told her mom she wanted to live with her sister, Felicia Henderson, until Michelle
Walton found a place to stay away from her husband, J.M.’s step-father.

17. Michelle Walton responded to J.M. by telling her she could stay with Felicia Henderson,
18. As Felicia Henderson and the minor, J.M. left together, the Plaintiff and Michelle Walton
stood outside discussing the events that had taken place.

19. Plaintiff encouraged the mother, Michelle Walton, to listen to her daughter, J.M., and to
think about the abuse and what it could lead to if she stayed with her husband. Plaintiff explained
to Michelle Walton that her daughter loves her and wants to stay With her, but just not with the
husband, J.M.’s step-father.

20. Plaintiff advised Michelle Walton to let the situation calm down and come back in the
morning to talk to her daughter, J.M.

21. While talking with Michelle Walton, Plaintiff’s two-year old son had awakened from his
sleep and came outside. Plaintiff explained to Ms. Walton that he had to get his son back in the
house and back to bed and he would talk to her later. Michelle Walton calmly left the residence.
22. An hour or two later, Plaintiff was sitting in his living room awaiting his girlfriend and
J.M.’s return horne when he saw bright lights in his front yard.

23. Officers D. Kinsler and W. Carter arrived at the residence of Plaintiff inquiring about the
whereabouts of J.M.

24. One of the officers explained they had a report of a minor child being held in the Plaintiff` s
home and the minor needed to come out.

25. Plaintiff explained to Officer Kinsler and Officer Carter that there were only his three (3)

children in the home and they were asleep.

Case 2:19-cv-02190-SH|\/|-dl<v Document 1 Filed 03/25/19 Page 6 of 20 Page|D 6

26. Officer Kinsler and Officer Carter continued to ask Plaintiff about who was in his home.
27. Officer Kinsler and Officer Carter then asked if they could search the Plaintiff’ s home and
the Plaintiff responded, “No.”

28. Officer Kinsler and Officer Carter asked again about J.M.’s whereabouts and Plaintiff
explained to the officers that she left with her sister.

29. One of the Defendant Officers then asked if Plaintiff knew Where they had gone and the
Plaintiff responded “I don’t know, but I can call Felicia.”

30. Michelle Walton, who was present while the police were at the residence of the Plaintiff,
insisted that J.M. was in the Plaintiffs home.

31. Plaintiff again stated to the officers there were no other children in the home except for his
three (3) children who were sleeping.

32. Plaintiff then attempted to call his girlfriend, Felicia Henderson, but she did not answer.
33. One of the Defendant Officers asked again if they could search the Plaintiff’s residence
and the Plaintiff refused.

34. Plaintiff explained to the Defendant Officers stating, “I am not trying to be an asshole or
nothing, but my kids are sleep and I don’t want to wake or scare them.”

35. One of the Defendant Officers stated to Plaintiff that he would get a warrant and the
Plaintiff would have to cooperate.

36. Plaintiff responded, “absolutely if [they] had one.”

37. Plaintiff attempted to reach Felicia Henderson again by phone and she answered the call.
Plaintiff informed Ms. Henderson that police officers Were at the residence attempting to press
kidnapping charges and questioned him about her and J.M.’s whereabouts Ms. Henderson replied

that they were at their dad’s house. Ms. Henderson then asked to speak with the Defendant

Case 2:19-cv-02190-SHI\/|-dl<v Document 1 Filed 03/25/19 Page 7 of 20 Page|D 7

Officers and one of the officers spoke with Ms. Henderson on the phone. Ms. Henderson informed
the officers that the minor, J.M. was with her and she would bring J.M. home.

38. Plaintiff remained on the phone with Ms. Henderson as she and J.M. traveled back to
Plaintiffs home.

39. As the Plaintiff Walked with the Defendant Officers to the end of his yard, the Defendant
Officers demanded to the Plaintiff that “[he] need[ed] to go in the house.”

40. Plaintiff asked the Defendant Officers “why [did he] have to go in the house since [he]
lived [t]here and [he was] in [his] yard.”

41 . One of the Defendant Officers then demanded the Plaintiff again to go in the house and the
Plaintiff again asked why.

42. The officer explained that the Plaintiff and Ms. Walton had words and the Defendant
Officers wanted to keep things cool.

43. ' Plaintiff explained to the Defendant Officers that he was cool and that he was just waiting
on his girlfriend to arrive. One of the Defendant Officers responded, “Okay.”

44. The other officer continuously demanded that Plaintiff go in the house and the Plaintiff
continuously refused. Plaintiff repeatedly explained to said officer that he was in his yard and he
could make Ms. Walton leave because he did not call them to his residence

45. The Officer responded, “[O]nce I arn called, your horne is my jurisdiction and this is my
yard.”

46. Said Defendant Officer attempted to reach out and grab the Plaintiff. The Plaintiff stepped
back and turned sideways with his hands up while still holding his phone. Officer Kinsler and
Officer Carter then forcefully, intentionally, and violently rushed the Plaintiff to the ground.

47 . Plaintiff felt immediate pain in his right arm and yelled out “you broke my arm!”

Case 2:19-cv-02190-SH|\/|-dl<v Document 1 Filed 03/25/19 Page 8 of 20 Page|D 8

48. One of the Defendant Officers immediately responded, “Stop resisting.”

49. Plaintiff explained to Defendant Officers that he could not move his right arm.

50. Officer Kinsler and Officer Carter then forced the Plaintiff"s injured arm behind his back,
placed him in handcuffs, forcefully picked him up off the ground by the same injured arrn, and
placed him in the squad car.

51. Minutes after the Plaintiff was placed in the squad car, the Plaintiff’s parents an'ived at
Plaintiff’ s residence inquiring about the events that had transpired.

52. One of the Defendant Officers yelled at the Plaintiff’s parents, “You want to go to jail too?”
53. Moments later, Plaintiff’s girlfriend arrived at the residence with J.M. While Ms.
Henderson spoke with the Defendant Officers, Plaintiff was still in handcuffs with an
injured/broken arm and in excruciating pain.

54. Other officers an'ived on the scene of the incident. One of the officers spoke with the
Plaintiff and stated that he was informed that the Plaintiff had suffered an injury. Said officer
informed the Plaintiff that emergency medical services had been called to check his injury.

55. When the City of Memphis EMS am'ved on the scene, the paramedic or one of the medical
emergency team members examined the Plaintiff, while still in handcuffs, and stated he could not
find any injury to the Plaintiff, placed the Plaintiff back in the squad car, and left the scene without
transporting the Plaintiff to a medical facility for medical attention.

56. While the officers completed paperwork, the Plaintiff remained in the squad car,
handcuffed with an injured arm which was caused by Officer Kinsler and Officer Carter.

57. Officer Kinsler and Officer Carter transported the Plaintiff in the squad car to Regional
One Health for medical treatment

58. Upon arrival at Regional One Health, also commonly referred to as “The Med”, Plaintiff

Case 2:19-cv-02190-SH|\/|-dl<v Document 1 Filed 03/25/19 Page 9 of 20 Page|D 9

waited for a long period of time, still handcuffed with an injured arm, for an x-ray examination to
be performed by the medical staff. f
59. After being examined by the emergency room physician, Plaintiff was informed that he
had sustained a radius colles fracture to his wrist. This injury was the direct result of Officer
Kinsler and Officer Carter using excessive force due to a wrongful arrest.
60. Plaintiff was placed in an arm cast and was taken into custody where he remained until 2
a.m. the next morning after the incident
61. Plaintiff was released on a $100.00 bond and was given a court date without a time to
appear for court.
62. Without having knowledge of the time he was to appear in court, Plaintiff went to the court
clerk’s office the same afternoon and court was not in session.
63. Plaintiff then inquired about his court date and time and was informed that all charges
against him had been dropped.
64. Plaintiff suffered embarrassment and humiliation due to his arrest in front of his family and
neighbors
V. CIVIL RIGHTS CLAIM
65. Plaintiff realleges paragraphs l through 64 of this Complaint and incorporate them herein by
reference.
66. The Civil Rights Act, codified as 42 U.S.C. § 1983, provides as follows:
Every person who, under color of any statute, ordinance, regulation, custom or
usage, of any state or territory or the District of Columbia, subjects, or causes
to be subjected, any citizen of the United States or any other person within the
jurisdiction thereof to the deprivation of any laws, privileges or immunities
secured by the Constitution and laws, shall be liable to the party injured in an

action at law, suit in equity, or other proper proceeding for redress.

67. Plaintiff alleges that Defendants, jointly and/or severally, deprived him of his Fourth and

Case 2:19-cv-02190-SH|\/|-dl<v Document 1 Filed 03/25/19 Page 10 of 20 Page|D 10

First Amendment rights, and those rights, privileges, and immunities secured by the Fifth and
Eighth Amendments to the Constitution as incorporated and applied to the states through the
Fourteenth Amendment. Defendants violated Plaintiff’s rights in the following ways:
A. By falsely arresting Plaintiff in violation of the Fourth Amendment and
its reasonableness standard to be free from unreasonable, unlawful search and seizure,
when no probable cause existed to make an arrest;
B. By using their badge, uniform, and authority invested by MPD to arrest

Plaintiff in direct retaliation against Plaintiff’ s exercise of their rights to freedom of
speech in violation of the First Amendment.

C. By using excessive force when detaining Plaintiff`;

D. By failing to intervene While companion Defendant Officer violated
Plaintiff’s constitutional rights.

E. By failing to provide supervision and/or proper training to prevent such
incidents of excessive force, First Amendment retaliatory conduct, and false arrest.

Defendants’ violations of Plaintiff’s constitutional rights resulted in him suffering and

were a direct cause of his injuries.

A. CLAIM ONE: 42 U.S.C. § 1983 _ PEACE OFFICER LIABILITY

1. False Arrest
68. Plaintiff realleges paragraphs l through 67 of this Complaint and incorporates them herein by
reference.
69. Plaintiff brings this claim against Officer Kinsler and Officer Carter, individually as well
as in their official capacity, pursuant to 42 U.S.C. § 1983 and for punitive damages.
70. At all material times, Defendant Officers were acting under color of state law as agents
and employees of Defendant City. Defendant Officers wore their official MPD uniform and were

acting within the course and scope of their duties as Memphis Police Officers at all times relevant

10

Case 2:19-cv-02190-SH|\/|-dl<v Document 1 Filed 03/25/19 Page 11 of 20 Page|D 11

during this cause of action.
71. Plaintiff demonstrates how Defendant Officers violated his federal constitutional rights and
civil liberties guaranteed by the Fourth and Fourteenth Amendments by falsely arresting him.
72. Defendant Officers unlawfully acted under the color of state law to deprive Plaintiff of his
Fourth Amendment right to be free from unlale seizure by arresting Plaintiff without a warrant,
without witnessing a criminal act, and without probable cause to believe a crime had occurred or
was about to occur.
73. No reasonable officer, considering the facts and circumstances within Defendant Officers’
knowledge, would have believed Plaintiff had not committed or was committing a criminal
offense.
74. Defendant Officers used and abused their badges and their authority bestowed by MPD to
interfere with Plaintiff’s liberty without reasonable and just cause in violation of the Fourth
Amendment
75. Defendant Officers lacked probable cause to arrest Plaintiff based on the surrounding
circumstances of his arrest.
76. At the time of the incident, there were no outstanding warrants for Plaintiff’s arrest.
77. As a direct and proximate cause of this false arrest, Plaintiff suffered federal civil liberty
violations, public humiliation, physical inj ury, medical expenses, lost wages, and mental and
emotional distress.

2. First An§ndment Retaliation
78. Plaintiff realleges paragraphs l through 77 of this Complaint and incorporates them herein by
reference.
79. Plaintiff brings this claim against Officer Kinsler and Officer Carter, individually as well

as in their official capacity, pursuant to 42 U.S.C. § 1983 and for punitive damages
11

Case 2:19-cv-02190-SHI\/|-dl<v Document 1 Filed 03/25/19 Page 12 of 20 Page|D 12

80. At all material times, Defendant Officers were acting under color of state law as agents
and employees of Defendant City. Defendant Officers wore their official MPD uniform and were
acting within the course and scope of their duties as Memphis Police Officers at all times relevant
to this cause of action.

81. Plaintiff contends that Defendant Officers violated his federal constitutional guarantees of
the First Amendment, incorporated to the states by the Fourteenth Amendment, by retaliating
against the exercise of his right to speak freely.

82. Defendant Officers willfully deprived Plaintiff of the constitutional guarantees of freedom
of speech that forbid the states to punish the use of words or language that does not fall Within
narrowly limited classes of speech.

83. Plaintiff"s speech neither incited, produced, or threatened to incite or produce imminent
violence or lawless action and was unlikely to incite, produce, or threaten imminent violence or
lawlessness. Plaintiff’s arrest as a result of his speech violated his right to speak freely.

84. Defendant Officers retaliated against Plaintiff for explaining that he was at his residence
and that he had not committed any crime, and for denying the Defendant Officers access into his
home after said officers did not present a proper search warrant.

85. After Plaintiff consistently informed the officers that the minor, J.M. was not in his home
and that she was with her sister, and the officers speaking with the Plaintiff" s girlfriend and she
confirming to the officers that the minor, J.M., was in fact with her, Defendant Officers still
arrested the Plaintiff, claiming resisting arrest aRer injuring the Plaintiff.

86. As a direct and proximate cause of Defendant Officers’ retaliation, Plaintiff suffered
federal civil liberty violations, public humiliation, physical injury, medical expenses, lost wages,

and mental and emotional distress.

12

Case 2:19-cv-02190-SHI\/|-dl<v Document 1 Filed 03/25/19 Page 13 of 20 Page|D 13

3. Excessive Force
87. Plaintiff realleges paragraphs l through 86 of this Complaint and incorporates them herein by
reference.
88. Plaintiff brings this claim against Officer Kinsler and Officer Carter, individually as well
as in their official capacity, pursuant to 42 U.S.C. § 1983 and for punitive damages.
89. At all material times, Defendant Officers were acting under color of state law as agents
and employees of Defendant City. Defendant Officers Wore their official MPD uniform and were
acting within the course and scope of their duties as Memphis Police Officers at all times relevant
to this cause of action.
90. Plaintiff asserts Defendant Officers violated her federal constitutional guarantees of the
Fourth Amendment, incorporated to the states by the Fourteenth Amendment, to be free from
excessive force.
91. Force is excessive, and therefore violates the Fourth Amendment, if it is not
reasonable in light of the circumstances facing the officer. See Graham v. Connor, 490 U.S. 386,
398 (1989). The facts and circumstances of this case show that Defendant Officers’ act of
arresting Plaintiff was excessive and unreasonable
92. At the time of the incident, Defendant Officers had no reason to believe Plaintiff was armed
or dangerous.
93. Plaintiff made no violent movements towards Defendant Officers or any other person that
could be interpreted as threatening
94. Plaintiff made no verbal threats to Defendant Officers or any other person.
95. Plaintiff did not commit a criminal act in Defendant Officers’ presence warranting arrest.
96. Officer Defendants did not have probable cause to arrest Plaintiff.

97. As a result of Defendant Officers’ actions, the City of Memphis EMS Services were called
13

Case 2:19-cv-02190-SH|\/|-dl<v Document 1 Filed 03/25/19 Page 14 of 20 Page|D 14

to the scene of the incident but did not transport the Plaintiff to a medical facility as they were
informed by Officer Defendants that the Plaintiff would be transported while in the custody of the
City of Memphis Police Department
98. Plaintiff was then transported from the scene of the incident to Regional One Health Center
by Officer Kinsler and Officer Carter in the patrol car.
99. Plaintiff also suffered a forearm fracture, excruciating pain, embarrassment, and
humiliation due to Defendant Officers’ excessive and unwarranted force.
100. Plaintiff visited the emergency room at Regional One Health Center as a result of this
incident where his arm was placed in an arm cast and he was prescribed medications
101. Defendant Officers’ actions were unreasonable and unwarranted under the circumstances
when comparing or balancing the amount of force used against the need for the force under the
current circumstances
102. Therefore, by using subjectively and objectively unreasonable force while acting under
color of state law, Defendant Officers violated Plaintiff"s rights under the Fourth and Fourteenth
Amendments to the United States Constitution.
103. As a direct and proximate cause of Defendant Officers’ excessive force, Plaintiff suffered
federal civil liberty violations, public humiliation, physical injury, medical expenses lost wages,
and mental and emotional distress

4. Failure to Intervene - Officer Khi§ler and Officer Carter, Resnectivelv
104. Plaintiff realleges paragraphs l through 104 of this Complaint and incorporates them herein
by reference.
105. Plaintiff brings this claim against Officer Kinsler and Officer Carter, individually as Well
as in their official capacity, pursuant to 42 U.S.C. § 1983 and for punitive damages

106. At all material times, Defendant Officers were acting under color of state law as agents

14

Case 2:19-cv-02190-SHI\/|-dl<v Document 1 Filed 03/25/19 Page 15 of 20 Page|D 15

and employees of Defendant City. Defendant Officers Wore their official MPD uniform and were
acting within the course and scope of their duties as Memphis Police Officers at all times relevant
to this cause of action.

107. Plaintiff asserts Defendant Officers violated his federal constitutional guarantees of the
Fourth Amendment, incorporated to the states by the Fourteenth Amendment, and her Substantive
Due Process rights by failing to intervene as companion officers

108. Officers have a duty to protect individuals from constitutional violations by fellow officers
Therefore, an officer who witnesses a fellow officer violating an individual’s constitutional rights
is liable to the victim for failing to intervene.

109. Defendant Officers failed to protect Plaintiff from a danger they proactively created and
aggravated

110. Officer Kinsler and Officer Carter aggressively and unreasonably charged at the Plaintiff
and tackled him to the ground. Their actions were unnecessary and excessive in light of the
circumstances surrounding the incident.

111. Defendant Officers slarnming Plaintiff’s body to ground with excessive force and caused
physical harm to Plaintiff’s person.

112. Defendant Officers’ actions and inactions were egregious and arbitrary.

113. Further, Plaintiff was subjected to and sustained substantial injury to his wrist as direct
cause of Defendant Officers’ actions and conduct.

114. Defendant Officers failed to prevent one another from causing or placing Plaintiff in direct
and an unreasonable risk of harm, further violating his federal civil liberties

115. Defendant Officers, individually, had reason to know that a constitutional violation had

been committed by the other, and Defendant Officers had a realistic opportunity to intervene to

15

Case 2:19-cv-02190-SHI\/|-dl<v Document 1 Filed 03/25/19 Page 16 of 20 Page|D 16

prevent the risk of harm from occurring.

116. Defendant Officers also shared a law enforcement association where each respectively
understood the policies and procedures in detaining and/or arresting a suspect and that such
policies and procedures that would immediately violate an individual’s constitutional rights if not
complied with.

ll7. As a direct and proximate cause of Defendant Officers’ actions and inactions, Plaintiff
suffered federal civil liberty violations, public humiliation, physical injury, medical expenses, lost

wages, and mental and emotional distress

B. CLAIM TWO: 42 U.S.C. § 1983 _ MUNICIPAL LIABILITY

118. Plaintiffrealleges paragraphs l through 1 17 of this Complaint and incorporate them herein
by reference.

119. Plaintiff asserts that his constitutional rights were violated when Defendant Officers
falsely arrested Plaintiff, retaliated against Plaintiff’s use of his First Amendment right to speak
freely, used excessive force to execute said arrest, and each officer respectively failed to intervene
as he witnessed his fellow officer violate Plaintiff"s constitutional rights

120. Defendant City is also liable under 42 U.S.C. § 198 for failing to supervise and train its
police officers In addition, the City’s failure to supervise and train its police officers, and the
City’s willful blindness towards the constitutional violations of its employees constitute gross
negligence and/or deliberate and conscious indifference to citizens’ rights, including the right to
be free from constitutional violations under 42 U.S.C. § 1983 and 1988.

121. Additionally, municipalities may be held liable under 42 U.S.C. § 1983 for constitutional

torts that are committed pursuant to a policy, procedure, practice, or custom of the municipality

16

Case 2:19-cv-02190-SH|\/|-dl<v Document 1 Filed 03/25/19 Page 17 of 20 Page|D 17

Even if the City’s practice of overlooking constitutional torts was not authorized by an officially
adopted policy, the practice may be so common and well-settled that it fairly represents official
policy. See Ba’. of County Comm’rs of Bryan County v. Brown, 520 U.S. 397,404 (1997).
122. In the present case, the City’s formal and informal actions reflect a policy, practice,
custom and procedure authorizing and allowing constitutional rights violations Consequently, the
City is liable for harm caused to Plaintiff as a result of its policies, practices customs and
procedures
123. Defendant City is liable for the constitutional torts of Defendant Officers because the
City sanctioned the following customs, practices and policies:

(A) Using unreasonable and excessive force to carry out detentions and/or arrests;

(B) Arbitrarily using arrests when they are not necessary or permitted by law;

(C) Ignoring the serious need for training and supervision of its officers regarding
its policies and procedures when conducting detentions and/or arrests;

(D) Failing to adequately supervise and/or observe its officers;

(E) Failing to adequately train officers regarding the availability of alternative
means other than the use of` arrests, force, or excessive force without probable
cause;

(F) Failing to discharge officers who have shown a pattern or practice of
falsely arresting citizens;

(G) Failing to discharge officers who have shown a pattern or practice of using
excessive force; and

(H) Adopting a practice whereby officers who are unfit for peace officer
duties, as shown by prior actions in the line of duty, are allowed to retain
their positions
124. At the time Defendant Officers arrested Plaintiff, they were acting pursuant to anofficial

city policy, practice, custom and procedure overlooking and/or authorizing police officer’s

excessive use of force and unlawful arrests See Monell v. New York City Dept. of Social Servs.,

17

Case 2:19-cv-02190-SHI\/|-dl<v Document 1 Filed 03/25/19 Page 18 of 20 Page|D 18

436 U.S. 658, 659 (1978).
125. Thus, Defendant City’s failure to supervise and train its police officers and its willful
blindness towards the constitutional violations of its employees was a direct cause of Plaintiff’s
injuries

1. Faill_lre to Train a Single Police Officer.
126. Plaintiff realleges paragraphs 1 through 125 of this Complaint and incorporate them herein
by reference.
127. A city may be held liable for its failure to train a single police officer when the
policymakers know about the pattern of unconstitutional misconduct and the officer’s acts were
so egregious that the city should have had clear warning that the particular officer posed a danger
to citizens See Pz`neda v. City of Houston, 124 F. Supp. 2d 1057, 1068 (S.D. Tex. 2000).
128. With respect to Defendant Officers, the need for additional or different training was
necessary considering the circumstance of this incident Defendant City knew that Defendant
Officers were likely to engage in other acts of wrongful conduct, yet Defendant City continuously
failed to discipline, supervise, or train Defendant Officers
129. Defendant City’s acts and omissions, when viewed objectively, involved an extreme
degree of risk considering the probability and magnitude of harm to citizens Defendant City had
actual, subjective awareness of the risks involved, but nevertheless preceded with conscious
indifference to the rights, safety, or welfare of others, including Plaintiff.
130. Thus, in light of the substantial risks posed by Defendant Officers, Defendant City’s
failure to train them constitutes gross negligence and/or deliberate and conscious indifference

to the rights, safety, and welfare of others including Plaintiff,

18

Case 2:19-cv-02190-SH|\/|-dl<v Document 1 Filed 03/25/19 Page 19 of 20 Page|D 19

VI. DAMAGES
131. Plaintiff realleges paragraphs 1 through 130 of this Complaint and incorporate them herein
by reference.
132. In addition to the damages mentioned in the preceding paragraphs as a direct and
proximate result of the intentional and unlawful conduct of Defendant Officers and Defendant
City, Plaintiff has suffered, and in reasonable probability will continue to suffer damages
133. In addition, Defendant Officers are liable for compensatory and exemplary damages
arising from their negligence and gross negligence
VII. ATTORNEY’S FEES
134. Plaintiff realleges paragraphs 1 through 133 of this Complaint and incorporate them
herein by reference.
135. Plaintiff is entitled to recover attomey’s fees and costs as required by the Civil Rights
Attorney’s Fees Award Act of 1976. 49 U.S.C. § 1988. Plaintiff hereby requests that the Court and
jury award him attomey’s fees and expenses
VIII. JURY DEMAND
136. Plaintiff respectfully demands a jury trial pursuant to FED. R. CIV. P. 8(b).
VIIII. PRAYER FOR RELIEF
WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that

Defendants be cited to appear and answer herein, and that Plaintiff has judgment against

Defendants, jointly and/or severally, for actual damages above the jurisdictional minimum of the

Court; exemplary damages; pre-judgment interest; post-judgment interest, court costs, attomey’s

fees and expenses and all other relief to which Plaintiff is justly entitled, at law or in equity.

Respectfully submitted this the 22nd day of March, 2019.

19

Case 2:19-cv-02190-SH|\/|-dl<v Document 1 Filed 03/25/19 Page 20 of 20 Page|D 20

ATTORNEY FOR PLAINTIFF

/s/ Jol_;n Keitl_i Perrv. Jr.
John Keith Perry, Jr., MSB No.: 99909

PERRYGRIFFIN, P.C.
5699 Getwell Road
Building G, Suite 5
Southaven, MS 38672
Tele: (662) 536-6868
Fax: (662) 536-6869

Email: JKP@PeMGriffin.com

20

